Defendant appeals from a judgment of the County Court, Queens County, convicting him, on his plea of guilty, of attempted grand larceny in the second degree and sentencing him as a second felony offender to a term of. not less than one year and three months and not more than four years in Sing Sing Prison. Defendant also appeals from an order of said court directing that he be produced for sentence as a second offender. Judgment unanimously affirmed. No opinion. No separate appeal lies from the order, which has been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, Schmidt, Beldock and Murphy, JJ.